Citation Nr: 1823668	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating in excess of 10 percent for restless leg syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis with meniscal tear.

5.  Entitlement to a compensable initial rating for anterior and posterior chest acne scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to December 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This appeal is under the jurisdiction of the VA RO in New Orleans, Louisiana.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Veteran submitted additional evidence with his substantive appeal and did not request initial Agency of Original Jurisdiction (AOJ) consideration of that evidence.  The evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C. § 7105(e) (2012).

The Board is cognizant that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, is part of the appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue on appeal render him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to a rating in excess of 30 percent for asthma was raised by the Veteran at the August 2017 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(7). 

The issues of entitlement to service connection for a low back disability; entitlement to an initial rating in excess of 10 percent for left knee arthritis with meniscal tear; and entitlement to a compensable initial rating for anterior and posterior chest acne scars are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent evidence of record does not reflect a current diagnosis of a right shoulder disability for which service connection may be granted.

2.  The probative evidence of record indicates that the Veteran's restless leg syndrome has been severe throughout the relevant rating period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to an initial rating of 30 percent for restless leg syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for restless leg syndrome arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  In such appeals, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statement of the case in May 2014.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating for the restless leg syndrome.

VA's duty to notify as to the issue of entitlement to service connection for a right shoulder disability was satisfied by a letter dated in August 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records and relevant, identified, and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations as to his restless leg syndrome and claimed right shoulder disability in September 2011 and April 2014.  The examiners who conducted those examinations reviewed the record, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the relevant legal criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In that regard, the Board acknowledges the Veteran's assertion that an MRI should be conducted on his right shoulder.  See, e g., August 2017 Board hearing transcript.  However, the Veteran has not been shown to have the medical knowledge and expertise needed to determine the appropriate types of testing for determining whether he has a diagnosable right shoulder disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The September 2011 and April 2014 VA examiners, who are competent to make that determination, reviewed the record and examined the Veteran.  They did not determine that an MRI of the right shoulder was necessary.  The Board relies on the examiners' medical judgment as to whether an MRI is warranted in this case.  The Board concludes that there is no competent evidence of record showing that a right shoulder MRI is required such that the VA examinations of record are inadequate for decision-making purposes.

The Veteran has not alleged that his restless leg syndrome has increased in severity since the April 2014 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal for a higher initial rating for restless leg syndrome and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his restless leg syndrome and claimed right shoulder disability.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might further substantiate those appeals was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection for a Right Shoulder Disability

The Veteran seeks entitlement to service connection for a right shoulder disability.  He contends that he has a right shoulder disability that is manifested by pain and is related to in-service injuries.  He testified at the August 2017 Board hearing that in late 2007 or early 2008 he felt a sharp pain in his right shoulder while pulling a 200,000 gallon fuel bladder.  He sought treatment for the pain and was given Motrin.  A few years after that initial injury, he felt another sharp pain in his right shoulder when he tried to throw a snowball.  He underwent physical therapy for four to six weeks after that injury.  The right shoulder pain has continued since then.

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Veteran's service treatment records show that he reported right shoulder pain in January 2011 relating to a December 2010 injury.  He also reported that he had right shoulder pain in 2007 or 2008 after pulling a rubber fuel tank, but that the pain had resolved.  A January 2011 x-ray of the right shoulder showed no bony or articular abnormality or fracture, and was interpreted as showing a normal right shoulder.  The Veteran underwent physical therapy for the complaints of right shoulder pain beginning in February 2011.  A May 2011 physical therapy discharge summary indicates that the Veteran continued have pain in the right shoulder region, but "reports shoulder feels great; has not experienced much pain with working."  The service treatment records do not show that the Veteran was provided a diagnosis in connection with the reported right shoulder pain.  In addition, both the September 2011 and April 2014 VA examiners examined the Veteran and considered his reports of right shoulder pain that began during his active service and have continued since.  However, both of those VA examiners indicated that the Veteran had a right shoulder strain in service that resolved.  Neither examiner indicated that the Veteran has had a diagnosis in connection with his right shoulder pain since his active service.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a diagnosable right shoulder disability for which service connection may be granted at any time during or in proximity to the appeal period.  Although, the record shows that the Veteran was treated for right shoulder pain during his active service, it also shows that a January 2011 x-ray was negative for any abnormality, that the Veteran's in-service right shoulder pain has been attributed to acute right shoulder strain that resolved prior to the appeal period, and that there was no diagnosed right shoulder disability other than right shoulder pain during or in proximity to the appeal period.  As such, the Board concludes that there is no competent evidence of record showing that the Veteran has been diagnosed with a right shoulder disability beyond right shoulder pain at any time during or in proximity to the appeal period.

The Board recognizes the Veteran's complaints of right shoulder pain.  He is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board finds no reason to question his credibility as to that complaint.  However, the Board notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board further notes that the Veteran has not been shown to possess the medical knowledge and expertise necessary to diagnose a shoulder disability.  Therefore, his statements as to his symptoms are not considered competent evidence that he has a diagnosable right shoulder disability for which service connection may be granted.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veteran's description of his symptoms and his sincere belief in his claim, the competent evidence of record does not show that he had a diagnosable right shoulder disability at any point during or in proximity to the appeal period.  In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current diagnosed right shoulder disability during or in proximity to the appeal period.  Without evidence of a current right shoulder disability, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Increased Initial Rating for Restless Leg Syndrome

The Veteran seeks a higher initial rating for restless leg syndrome.  The Veteran's restless leg syndrome has been rated as 10 percent disabling since December 1, 2011, the date of his release from active service.  The applicable rating period is from December 1, 2011, the effective date for the award of service connection for restless leg syndrome, through the present.  See 38 C.F.R. § 3.400.

The Veteran's restless leg syndrome is rated by under 38 C.F.R. § 4.124a, Diagnostic Code 8103.  A note following Diagnostic Code 8103 states that the disability is to be rated depending on the frequency, severity, and muscle groups involved.  Under the diagnostic code, a noncompensable rating is assigned for mild symptoms.  A 10 percent rating is assigned for moderate symptoms.  A maximum schedular 30 percent rating is assigned for severe symptoms.

Turning to the relevant evidence of record, the Veteran presented for evaluation of possible restless leg syndrome in October 2012 based on difficulty keeping still, pain in the calves, aching in the legs, and the constant urge to move the legs during the day and at night.  He was assessed with probable restless leg syndrome and scheduled for a sleep study.  In November 2012, he underwent a sleep study, which revealed no significant sleep disordered breathing, but did reveal mild periodic limb movement during sleep.  In January 2013, he presented for a follow-up regarding his sleep study results and restless leg syndrome, and was assessed with severe restless leg syndrome.  In April 2013, the Veteran's physician noted that he had tried a variety of medications for his restless leg syndrome, including methadone and Norco, but that he continued to have restless leg syndrome on occasion.  The Veteran was again assessed with severe restless leg syndrome, and was directed to discontinue methadone and start Lortab.  In June 2014, his physician assed him with restless leg syndrome "of severe type which is associated with intense pain in his feet which in turn prevents him from having a normal sleep."

The September 2011 VA examiner indicated that the Veteran's restless leg syndrome is manifested by moderate paresthesias and/or dysesthesias in the bilateral lower extremities, but did not provide a statement as to the overall severity of the Veteran's restless leg syndrome.  The April 2014 VA examiner also did not provide a statement as to the overall relative severity of the Veteran's restless leg syndrome.

Accordingly, the September 2011 VA examiner indicated that the Veteran has moderate paresthesias and/or dysesthesias in the bilateral lower extremities due to his restless leg syndrome.  However, neither the September 2011 VA examiner nor the April 2014 VA examiner provided a statement as to the overall severity of the Veteran's restless leg syndrome.  Therefore, the September 2011 and April 2014 VA examination reports are not probative in determining the overall severity of the Veteran's restless leg syndrome.  The Veteran's medical treatment records, on the other hand, show that the Veteran has unsuccessfully tried several medications, including potent medications such as methadone and Norco, without success.  His treating physicians have consistently characterized the Veteran's restless leg syndrome as severe.  The Board accepts the Veteran's treating physician's characterizations as probative as to the relative severity of the Veteran's restless leg syndrome because they are consistent with the other evidence of record, and concludes that the probative evidence of record indicates that the Veteran's restless leg syndrome has been severe throughout the relevant rating period.  Therefore, the criteria for entitlement to a rating of 30 percent under Diagnostic Code 8103 for restless leg syndrome have been met throughout the relevant rating period.  The Board again notes that 30 percent is the highest schedular rating available under Diagnostic Code 8103.

Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected restless leg syndrome, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

In summary, the record shows that the Veteran's restless leg syndrome has been severe throughout the relevant rating period.  The Board therefore finds that the criteria for entitlement to an initial rating of 30 percent of restless leg syndrome have been met throughout the relevant rating period.  A 30 percent rating is the highest available schedular rating under Diagnostic Code 8103.  Thus, to the extent the Veteran seeks entitlement to a rating in excess of 30 percent for his restless leg syndrome, the appeal must be denied. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to an initial rating of 30 percent for restless leg syndrome is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for a Low Back Disability

At the August 2017 Board hearing, the Veteran testified that he had recently sought treatment for his ongoing back pain, to include from an urgent care clinic called "Quick Care" after his back locked up on him.  The issue must be remanded so that any outstanding medical records pertaining to the claimed back disability may be identified and obtained.  See 38 C.F.R. § 3.159(c)(1) and (2).

Increased Initial Rating for Left Knee Arthritis with Meniscal Tear

At the August 2017 Board hearing, the Veteran testified that his service-connected left knee disability is manifested by weakness, buckling, and instability, particularly when he squats.  He asserts that at his most recent VA examination in April 2014 he was not asked to squat, but rather was only examined in a sitting or supine position on an examination table.  He contends that the examination report therefore does not fully and accurately describe the extent of his disability.  In view of the Veteran's statements, the Board finds that he should be afforded another VA examination.  The examiner should specifically be asked to observe the Veteran squatting and determine whether the Veteran has locking, pain, and/or effusion into the joint, to include while squatting.

In addition, at the August 2017 Board hearing, the Veteran testified that he had recently seen an orthopedic surgeon in Barksdale who recommended that the Veteran undergo left knee surgery at some point in the future.  On remand, efforts shoulder also be made to further identify and obtain any outstanding medical records pertaining to the service-connected left knee disability.  See 38 C.F.R. § 3.159(c)(1) and (2).

Compensable Initial Rating for Anterior and Posterior Chest Acne Scars

At the August 2017 Board hearing, the Veteran testified that his anterior and posterior chest acne scars are tender, painful, and become itchy when fabric rubs against them or when he sweats.  However, it is unclear whether those symptoms are related to the service-connected chest acne scars or to the Veteran's separately service-connected nickel dermatitis, dyshidrotic eczema, and latex skin allergy.  In view of the Veteran's statements, the Board finds that he should be afforded another VA examination to determine the nature and severity of his service-connected chest acne scars and clarify whether the scars themselves are painful and/or unstable.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment records from VA and non-VA health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Quick Care relating to his claimed low back disability and from the orthopedic surgeon in Barksdale who recommended the Veteran undergo left knee surgery at some point in the future.  The Veteran discussed those records at his August 2017 Board hearing.  All attempts to obtain any records so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159(c)(1) and (2).  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected left knee arthritis with meniscal tear.  A copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected left knee disability, including but not limited to, whether the Veteran has limited range of motion of the left knee; whether the Veteran has additional functional loss due to factors such as pain, weakness, excess fatigability, or incoordination upon repetitive use or during flare-ups of the left knee; and whether the Veteran has locking, pain, and/or effusion into the left knee joint.

The examiner should note that the Veteran has reported that he experiences weakness, buckling, and instability in the left knee, particularly when he squats.  Therefore, the examiner should ask the Veteran to perform a squat at the examination.  If the examiner agrees to perform a squat, the examiner must report any symptoms of the left knee disability that are observed as manifesting during the squat.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected anterior and posterior chest acne scars.  A copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected anterior and posterior chest acne scars, including but not limited to, whether the scars are painful and/or unstable.

The examiner should note that the Veteran has reported that the anterior and posterior chest acne scars are tender, painful, and become itchy when fabric rubs against them or when he sweats.  The examiner should state whether these reported manifestations are attributable to the anterior and posterior chest acne scars or whether they are attributable to the Veteran's separately service-connected nickel dermatitis, dyshidrotic eczema, and latex skin allergy.

A complete rationale for all opinions must be provided.

4.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


